OFFICE OF THE AlTOtiNEY GENERAL OF TEXAS
                                AUSTIN




Honorable Shelby X. Long
Aarirtant Dirtriat   Attorney
Beaumont, Texar
Dear Sir;                         opinion Ro. O-4 58
                                  Rer Whether OP$\ et an independent




                                              rsuant to a tax deed
                                              e than the 8tatutox-y
                                              of redemption.




                                       U8 on 8    ntlmber: of pleoer
                                       Xo other    tax-     sge~eles
                                     08 to the    suit    and they
                                    owaloaing     thi iian, ‘ikeout-
                                  ty sbld at a    Sherlff’r    eale,




              *The attorney for the lndepsndent school Dietriot
      In Port Arthur 08m Into oourt and filed a mation ln tha
      ori&nal      atit arkiag the Di8triQt UouTt to order the
      sheriff    to   8611 thio property for the Port Arthur Inde-
      pendent School Dietrlct      at a Sheriff’8 8ele3 ueld order
: Honorable Shelby K. LOW,   Page 2


       was delivered to the Sheriff, and the Sheriff quea-
       tloned his authority to sell the property a second
       tine under the original executions; therefore, it was
       referred to this office. I advised the Sheriff, as
       well aa the District Judge, that in my opinion the
       Sheriff has no authority to sell this property at a
       Sheriff's sale after Its havin& been parchased at a
       Sheriff's sale by tha Port Arthur IndefiendentSchool
       District; therefore, the District Judge directed the
       Sheriff to hold his order in abeysnce until further
       orders of the court. This question beins an lnterpre-
       tation of the statutes, I am asking for an optiion
       from your department for the proper procedure the In-
       dependent school dlatrict should follow in selling
       property alter it has been held by them aa purchasers
       of the Sheriff's sale and foreoloaure of the tax lien
       and execution thereunder znd held for a tit-eexcoedlng
       the statutory requirements, to-wit: tvo years and six
       ilonths."
              Article 2791 of the Revised Civil Statutes of Texas pro-
  tides :
             ' * + l provided that in the enforced collection
        of taxes the Board of Trustees shall perfom the du-
        ties vhich devolve In such cases upon the aity council
        of an Incorporated city or tovn, the president of the
        Bcmd of Trustees shall perform the duties which de-
        volve in such cases upon the mayor of an lna6rporoted
        city or tovn, and the county attorney of the county in
        which the Independent school district is located shall
        perform the duties which In such cases devolve upon
        the city sttorney of an Incorporated city or toarj:
                                                          under
        the provisions of lsw applicable thereto. l l l
  We have been unable to find any case conatru      the provisions of
  the st%Wequoted above.
              Article 7337 of the Revised Civil Statutes of Texas
  provides:
             "Any Incorporated city OP town or school district
        shall hsve the right to enforce the oollectlon of de-
        llnquent taxes due it under the provlaFona of thla
        chapter."
Honorable   Shelby X. Long,   page 3


            Artlole   7343 OS th6 Revised    Civil   Statutes   provldesr
            v l s l Independent school diatrlats         may collect
     thelr,delinquent     taxes as above provided for oltiea
     and towns, the school board perfomlng           the duties a-
     bove described for the eovernlng body of oltlea,             and
     the president of the school board perEomlng the du-
     ties above pprssorlbed for the mayor or’other           presiding
     0friOt3r.    The school board may, vhen the delinquent
     tax lists    and other reoorda are properly prepared and
     ready for suits to be filed,        lnetruut the county attor-
     ney to file    sald sulta.     Ifthe school board lnstruots
     the county attorney to file        said suits and ho falls       ox+
     refuses ta do so vithln slxt$ days the school board may
     employ some other *ttorney of the county to file suit.
     Thti aouuty Bttorney,     or other attorney,     filing    tax .aulta
     for independent school dlstriota,         shall be entitled      to
     the same fees as provided by lav in suita for State and
     county taxes.      Ho other county officer shall receive any
     fees unless servloee are actually         performed, and In t&at
     8V8nt he shall. only receive such Sees as are nov alloved
     hlx by lav for similar aervlcee In civil           suits.    The em-
     ployment of an attorney to file suit for te;xee for oltlee,
     towns or Independent sohool dlstrlcts          ahall author&e
     said-attorney     to file  said suits,    wear to the petitions
     and perfoma suoh other acta as are necessary             In the ool-
     leotlon    of said taxoe.

          ‘All lt%WOf thh3 St6te for the p~~p056     Of OOil6Qt-
     ing delirguent.m3tate    and county taxes are by this lav
     made avtrllabls for, awl vhen Invoked shall be oRplIed
     to, the oolleatlon    of delinquent tares of cities   and
     towns and independent sohool districta     In so afar as suoh
     lava are applloable,    ’

           From the fact8 submitted by you In your rquest, ifa aon-
olude that the lndep~endent school dlstrlot   has proceeded up to the
present time under the rtatutory   prooedure authorizing    the state
and aounty to bring suits fox delinquent    taxes, obtain judgment
therefor  and authorlzlng the sale of suoh property,    all of vhleh
1s provided in Chapter 10 of Title 122 of the Revised Civil Stat-
utes of the State of Texas.
'honorable        Shelby IS, Long, page 4


             Chapter 10 of Title 122, I)uprfiB, epeclfloally         deals vlth
"delinquent    taxes.'      The statutes  therein founds se8m to be ooa-
plete,   within themselves,      or by rpeclflo     reference    to other appll-
aable statutes,      ooncernLng the proaedure to be folloved          by the
reepeotlve    taxiag authorltioe      and offlolals      oharged vLth the duty
OS aolleotlng     itate and county delinquent         taxes.   In this same
Uuapter is found Artlolee        7337 and 7343, a ra, vhloh, evidently
vexw meant to oonfer the saw rlghtr,            prlvi "p eges and make available
the same prooedum for the benefit of oltles,               towns and villages,
incorporated    under the general lav, as veil a6 upon independent
eohool dlstriots,      .lnsofar as the lava for suoh purpose, for the
benefit    of the state and tounty, are applicable.            If the provl-
slons of Chapter 10 are appliuable         to Independent aahool diatrlota
and such districts       oan properly avail thenselves        of the procedure
therein pyovlded,       then ve think Artlole      7328 of said Chapter 10,
supra,        v1l.l    ansver your question.             The caae8 that    have arisen    in
the.oourte  might be of some help in arrlvlng                         at a oonulusion    on
this point.
             In Duoloa vs. Harris County, (Co& App.) 298 9. Y. 417,
Barris County sued to reoov8F from Duolos, Dletrlot    Clerk, exaess
'sea oharged by him in tax suita flled vith th8 Clerk vhiah suite
  me fo~'taxes    other than atate and oounty.  The lame   ‘~88 vhether
the Distrlot    Clerk aould charge larger fees in rush suits than he
oould charge Ln regular state and county tax suita.      The sourt said8

                "In 1895 th8 Legislature    ensated a statute mak-
         lag provision    for oolleotlon   of delinquent,    eto.,
         et&s and cormty taxes;       the statute van largely      re-
         written,   and ita provision    paada available   to oities,
         tome and sohool diatriats,       in 1897g It was later a-
         mended fir various pa??tlaulars,     and its present fom
         ;g2hapte*     10, title  122, artiolea   7X9-795,      R. 8.
                  IA artZole 7337 (o~iglna1l.y     emoted in 18%‘) it
         Is piovlded    thatr
               “*Any inoorporated oity or tom or sohool distrlot
         &all   have the right to enforce tb8 oolleotlon   of de-
         llnquent taxes due fh under the  provisiona   of this ahap-
         ter.I
                      *And in artlcrle     7343 (enaoted          In 1920 and amended
         ln     1923)        it   is provided,   inter    alla,    that:

                      “All   lava of this state for the pumose of aol-
         'lsatlng        delinquent  state and county taxee are by this
Honorable    Shelby X. Long,      page 5


     lav made a*%lable    IQ& and vhen invoked shall. be
     applied to,‘the   Oolleotlon of delinquent taxes of
     altlea and touns and lndepeadant sabool dlstrlota
     in 90 fau a8 suoh lava or0 applloable.’

           ‘Those provlsl~na   gave thy authdtlty for t&e
     sults~ out of vhtoh this oontrov~rsp arose.     The chtlp-
     ~gGo~dn,     bOa8me l~vallable  for’ and, having been
              1 t must ba apgllad to’ the subjeot matter
     in 00 rar a8 relevant.

          IR the oaf88of Dill va. City of Rising Star     (Corn.. App,)
298 8. W. 41 , it vae held that in view of Article    7363, Articles
7321 wd 733i of the Revised Civil Statutes of Texas are made ap-
pllaable to oltles,  80 that ln an aotlon by the city for delinquent
taxes the ourrent tax roll and d8U.xiquOnt tax list prepared by the
olty Oounoll and aertlfled   to as oorrect by the mayor nake a prUa
faote 0~843 as to the Fegularlty  of esse8slng and levying the taxes.
           In the 0ae.e of City of San Antonlo vs. BOrry, 92 Tex.
119, 48 s. I?. 496, the court oonsldered the pr~vislons  oreArticle
7337 (vhlah var~then Artiols   52324,  R. da s., 1895, t&.x& seotlon
11 of Lava, 1895, p. 53) and tha oourt ialdr
           *Ia our opinlan, Siotlod 11 was not intmded to
     take aitay: th0 exmmq     authority  given to any olty by
     apeolal   charter  to bring an ordSnary ault to r&aover
     its taxes.     It0 purpors was merely ta authoriza      altlOs,
     tovna and school dlrtrlots      to aooept the bctnefitr    of’
     th16~.~8Ot, shOuld they me propefl to ~I'OOSde ia tha man-
     ller pointed Out theraln. ~+ l l




corporated    olty    and the 0-t     lllcmrlee   dlsouesed the     enoral    pouer
OS an lnoorgtorated      oity,   tovn, or IiuIepewlmC  mhoal      tl ttrlot    to
manage its    tax    arraira.    We quota from the opl~lonc.

          n l * l obviously, this statute (Artiale    7335a)
     has speolal appllcatlon to oontraots sntmed into by
     Cormisslonerrt Court8 of countlea for aolleotion    of
 morable   Shelby IL. hong,   page 6


     state and aounty tmsa, and has no beerIn& vhatever
     on the right8 of altlsa,       towne, and school dlstrlatrr
     and other munloipalitlee,       tmoept ea a oumlative     pro-
     vision authorized     by artiole   7337, wadingr      'Any ln-
     oorporated    oltg or tovn or school dlotplot     shall have
     the right to enforus the colleotloti      of delinquent      tax-
     ea due it uader the provZslone of this ohapter.’            Such
     art1010 rar not intended,to       take avay t@e authority
     given to aitlea,     tovne, and +ehools by speclalcbartera,
     or othervise,     to bring au ordinary suit to reoover
     taxea and niake contraota for the asllectlon        thereof.
     Cities,   towns, ad aohool districts      have the rfght to
     we and be sued, oontreat’and        be oontraatsd vith and
     donduot and aontrol all of its affairs,        particularly
     their Slmnoee and taxes.’
             In the case of City of South Iioueton VII. Dab&w, (Corn.
~pp.) 120 3. tl. (Sd) 436, t5e oourt held that under the provision8
of Article    7343 the City OS 5outh Houston could contraot         vlth an
attorney to collect     its delinquent    taxes and that    in view of the
5pol.Plc   limiting  provisions    of ‘the statute,  relating   to the com-
   aaatlon of rruch attorney and llmltlng       his componsatlon to the
 A.IQ~ Seer as alloved     the oounty attornoy or dlatrlat      attorney   ln
malts for colleotlon      of stats and county taxes” the g&era1 oon-
aludlng paragraph of such statute did not authorize           the exeoution
of a oontraot for a percent of the taxes, penaltier           and intere8t
aolleoted    88 oontemplated In Artlalb     7335, Revieed Oivl.1 Sktutes
of Tam.       The oourt made this observation:
            “With referenoa to the language oontalned IR the
      conoluding clause of this Article,   it may be coWeded
      for the purpose of dlaeuasion that such languag& stand-
      ing alone, ia ouffloiently   broad to bmbraab any.i$uthor-
      lty provided by mme other statute for the ampl’oynent
      au6 compensation of an ‘attorney for the oolleotlm     of
      state and county taxes whloh are deliuquent$ but hov-      c
      ever thla may be, * l + .”

                        ge of Bell VU. #+mSleld      lnde endent Who01 Dls-
trlot,   (Cc&? A%. pQ133 Tex. 403, 129 s. Y. (26) i&3, lb MB held-
that the ruling ia the Dabmy oafid, nxpra, YES not ampl.ioable to
oaupensatlon allowed la o&ntraots exeouted by FLUindependent aehool
dintriot   tith an attorney     to oolleot   delioquent   taxoa aad that the
provlslons    of Artlole   ‘T)35-a of the Revised Civil E+QtUte8 OS Texas
vas eppflaable    to such aontraota.       The oourt said, vlth reierenoe
to Artiole    7343, suprat
xonorable   Shelby II;. Long, Fag! 7


            ‘Artiole  7343, It. $5. 1925,   deals speolfioally
     vlth   the question before un for      deolslon.  l * *




            “Rttfrrrlng baok to the partlons     of Artlole    7343
      above ab$Led, it vi11 be observed th+t oitler         and in-
      &gend~.tes~l        dlstriots  are dealt*vlth     separately
                          Independent sohool distrlotir     may lav-
      fully o&ract      to pay the fees provided by lav ln suits
      for state and county ts;nea. * l l


            ’   l l* By the oonaludlng eentenoe of Artlole
      73’13, above quoted,   all lavs of thle state for the pur-
      pose of collecting    delinquent state and county taxes
      shall be applied te the oolleotlon     of delinquent taxes
      of independent school $l)istrlots In so far as such lava
      are applicable.    * l l
            Prom a oon6lderatlon      of aald Articles     7337 and 7343,
supra, and the aonstruotlcns       plaoed upon them by our ocurts,        ve
have no doubt but that an independent sohoal dlstrlot            may prooaed
to oolleot    its delinqtlent   taxes aooordiq     to the exlstlng    law
provided for the atatb and eaoaty to oolleot           their delinquent    tax-
      It follcws,    therefore,   that it is our opinion that the avall-
%ie statutory prooedure provided ior the state and oounty in suoh
suits may be adopted and lollcued        by an independent sohcal dlstrlot
lnaofar us the fwm? 1s ap lloable        to its cvn oolleotlcn.       Ub aed no
valid reason v& the pnov Pe&oar o? Artlole           7328 of Chapter 10 of
Title 122, supra, are not applioable         and oeuld not be ioUoved        by
the sohool distrlot      ln your partloular    care.    The pertinent   part of
that statute provldest
            ’ + at * Zf any of the land thw rold to the State
      tr not redeemed vithln   the time preaoribed W this lav,
      the sheriff  shall sell the saute at pub110 cutory to
      the higheat bLdde* for aash at the p~4~olpal entramoe
      to the oowt house in the oounty vhsrsln the land lies,
      after &lvlng notloe   of ssle in the manner ncv prb-
      aoribed for sale of real estate undelr exeoutlon,   prc-
      vided when nctioe 15 given by porting notl~es,    one of
      the oald netloea ahall be ported in a aon8plouous place
Honorable    8helbyiC.   Long,   Page 8


     upon the land to be aold.    Said notioe shall oon-
     t&n a legal deaoription    of the land to be sold; the
     date of its purchase by the State,       the p~lcs for
     which the land vaa aold to the state;         that it will
     be aold at pub110 outory to the hQheat bidder for
     cash, date and plaoe of sale.     All aslea contemplated
     here-   ahall be made In the manner preaaribed for the
     #ale of real estate tider   exeoutlon,      iind tha sheriff
     la hereby authorleed,   and It Is hereby made hla duty
     to rejeot any and all bids for said land vhen in his
     judgment the amount bid la insuffioient         or Inadequate,
     mid In event said bid or bids are rejeoted         the land
     shall be re-advertised   and offered     for sale aa pro-
     vided for herein, but the aooeptanoe by the sheriff
     OS the bid ahalL be oonoluaive    and bindIng on the quea-
     tlon of the auffloienoy   of the bid, and no aatlon shall
     be auatalned in any court of this State to set aside
     said aale on grounds of the ineufficienoy         of the amount
     bid and aoaepted. * + *. The sherL.ff aball aend the
     amount received   from auoh sale to the State Tr’eaauVgr
     after deduotlng the amunt of the county t8xe8, interest
     and penalty of the county tax vhioh he ahall pay to the
     county treasurer . The ahnriff,     in behalf of the Stats,
     aball exeoute a deed oonvey&?      title    to said pro#ertp
     vhen sold and paid for.’
We t.hZnk the Port Arthur &dependent    sohool Dlstrlot  o&u be aub-
atituted  fop the vord. “a&ate in the applloeble    part of the atat-
ute vithout oonaequence,    We believe  auah proosdure was olearly
oontemplated by the Leglalature    In the emaotmmt of Artiolea
7337 and 7343, =Prai
             Art~iole  7328, aupra, provide8 for a.aale of property bid
ln and held by the state vhere it haa not been “redeemed vithin.
thb    time prescribed   by law.”  alearly    under the holdlng vf the
oourt In the aaae of Hlnlcaon ~8, Lorenao Independent School Dia-
triat,    109 S, W. (26) 1008 (writ of error diamiased) and In vlev
of our Opinion Bo. o-817, Artiole       728&s, R. a. 8. of Texas,
governs the period of time alloved        for  redemption In inatarmea
au& .a8 are referred      to by you in your request.
            We have not by our oonolualon,     exprsaaed In this opinion,
foIWOlO8ed   the poaalbility    that an lndepeadent sohool diatriot
might,   under authority    of Article 2791, m&we, and under tba h+lnga
.




Jionorable   Shelby I.   hong,   peg.8   g


in the ease8 of Olty of San Anton%0 vs. Berry, aupr8, aad XcOal-
lam vu* Olty of Rlohardaoh, supra, properly prooeed to bring tax
aaita for delinquent      taxas Ln acme other l.avM aanwr.           We do
not find It necessary to oonaidar thla phase of the la*, alnob
under the faota submitted by you, It is evident            to ua tbat the
indbpexuJent   school dintriot    has rlre84     prooeeded under the pro-
vlaiotta  a? the lav relating     to oolleatioa~ipf    state and ootmty
delinquent    taxes and that you only dealm to kmv If it la per-
missible,    In our oplnlon,    to sell the property under the statutory
procedure provided in 5UOh cattba for the aale of property held
W fh# state,     by virtue    of the school dlatrlot      having bid it in
at a tax sale and aftbr having held the same by virtue of a
aheriff~a    tax deed over and above th@ statutory         rudemption period.
            We have not ntentianed Article    7345-b in tbit oplnl&~
It VW enaoted and became effsotive      In 1937.    We find nothing in
the prcviaiona   of that Act indtcatinp; that it vaa intended to ap-
ply in lnstancaa vhere f-1       ju@ent    for deV.nquent taxes bad
alrbady been obtained.     We think this point cimld be said to be
ruled by the hold.lnS in the ~888 of City of San Antonio OS. Berry,
aupra, vhbh oourt said:
             *Aa vaa said in our or&irml      statement the tram-
      crlpt’ does not ahov when the erlgiDa1 petltlon       vaa
      filed.    l + l It  is alear, we tblak,    that if the ault
      ma brou&t before the statute vaa paaaed, the pro-
      owdlnga     .vould hot W ,affeated  by Lt.    Sot only is
      there nothing to ahov that it vea inthaded to abrblge
      any exiatlng renedi.ea oaaferred by lav l l + but it
      ii clear that this saWh3n tt&a to have only a fu$we
      e;$;t      and uaa not intended to operate upon sxFbtl.116
             .c
I-t la our f'urthk+ro inion,      therefomi, l&&t Artiole  7345-b 1.8 not
oontrolling  nor appPicable       to the pmpoaM.on    submitted by you.
            In your request you have.referred   ua to Artiolea     7308
and ‘7313 of Chapter 9 of Title 122 of the Raviaed Cfvil Statutes
of LPaxaavhlch you LndFoate in your opiaion al       t ‘be atilloable
to the proposItion   eubrpltted by you,   Ue do no a”bsllevr~thoae
statutes are applloable.      They are a part of Chapter 9 of Title
122 entitlbd   %ok   taxes on unmadered lands” and deal tith
Honorable Shelby X. Long, Page lo


instances of stmmary rale by the tax oollector. In our opinion
EO. o-683-~, a aopy of vhiah is enclosed, we held that the Tax
Ammssor-Colleator has no power to levy on nor sell real estate
for delinquent taxes exaept after foreclosure of the tax lien
by a court aa provided In Article 7328-A, R. C. S. of Texas.  We
think the aonclualon therein expressed is llkewise applicable
to salea of real estate for delinquent taxes by an independent
sohool district.
          We gather from the faatm stated in your letter of lnqulry
that the procedure outlined in that part of Article 7328, not
quoted above, vas iu all things followed and that at the aXI8 of
the land for taxes, the sohool district beeame~the purchaser, and
a deed vas made to it by the sheriff in’aaoordence with the statute.
It la made further to appear that elnce the ovner did not redea
the land within the period of redemption, uhlch has long aiuoe ex-
pired, the district nov desires to eel1 the laud. Pour question
is, what is the proper proaedure to be folloved in makiug the sale?
             We think this question irr-alearly ansveredSb~c~ha&art
of Article    7328, which ve have f+ully quoted above.
Article only refers to land sold to the State, but which ve have
held also applicable to school districts, when lnvcaked~by tham,
ve believe It would be proper for the sohool board to pas6 a reoo-
lutlon and to atate therein the pertinent feats which are required
by the quoted portion of maid Article to be contained in the
sheriff’s publlehed notloe, and requesting him to sell said property
as the statute directs. A certified oopy of the resolution should
be furnished the sheriff. Suoh a reeolutlon may not be neoeasary,
but it Is undoubtedly not improper. The sheriff will prepare and
publish the notloe of sale in accordmoe   with the statute; sell
the laud and, in behalf of the sahool dietriot, execute a deed
oonveying title to Bald laud to the puroharer.
            With reference to the notice of sale required to be
given by the sheriff, under the Artlale above oonalderqd, ve oall
your attention   to Aata 1941, 47th Leg., Reg. Qes., Oh. 303, H. B.
193, p. 480, and especially to aubd. 4 of Article   2ga thereof.

             Ue trust that, in this manner, your Inquiry has been fully
answered.
                                              Your8 very truly
                                          ATTORNEY QEWBRALOF -8

                                          BYtA--Qq*~h
                                                    Rarold l@Craoken
                                                           Aasiatant
&Ire.l
Encl.
                                                                       %f$